Citation Nr: 0919150	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-37 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for residuals of 
pneumonia, to include chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from November 1951 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

The Veteran asserts that he injured his right hand on two 
occasions during active military service.  He states that he 
injured his right hand when it got caught in a cable while he 
was stationed aboard the U.S.S. Ruddy.  The Veteran states 
that his right hand was injured on another occasion when it 
was punctured by a metal box.  He maintains that he has had 
problems with his right hand since the injuries and he 
believes that the injuries resulted in scarring and 
arthritis.  The Veteran's wife states that, since she married 
the Veteran four months after military service, he has 
experienced pain in the right hand and there is a discernable 
knot between the thumb and index finger.  Thus, the Veteran 
contends that service connection is warranted for a right 
hand disability that resulted from the stated in-service 
injuries.

The Veteran also alleges that he was treated for pneumonia 
during active military service.  He maintains that he has had 
chronic pneumonia since that time and may have developed 
other problems with the lungs, such as COPD, as a residual of 
the bouts of pneumonia.  The Veteran's wife states that she 
has witnessed the Veteran experience lung-related symptoms, 
such as wheezing, shortness of breath, and noises that appear 
to be fluid in the lungs.  Thus, the Veteran contends that 
service connection is warranted for pneumonia or a residual 
lung disability.

A review of the Veteran's service treatment records reveals 
that he was treated for a contusion to the middle finger of 
the right hand aboard the U.S.S. Ruddy in August 1952.  The 
injury occurred during a minesweeping exercise when a pulley 
dropped on his finger.  X-rays were negative.  His fingernail 
was surgically removed at that time.  In May 1953, aboard the 
U.S.S. Ruddy, the Veteran was treated for a half-inch 
laceration on the palm of his right hand.  It was noted that 
a tool box dropped on his hand.  The wound was sutured with 
no complications.  The upper extremities portion of the 
February 1956 separation examination was normal.  No defect 
or diagnosis concerning the right hand was listed in the 
examination report.  Notably, the Veteran experienced a 
laceration on the back of the right hand in September 1956.  
The injury was reported on an incomplete examination report 
pertaining to the Naval Reserves.

The service treatment records are negative for documentation 
of treatment for pneumonia.  The Veteran's separation 
examination was normal with respect to the chest and lungs.  
An x-ray of the chest that was taken at the separation 
examination was negative.  Although there is no documentation 
of treatment for pneumonia, there is documentation that x-
rays were taken of the chest on four instances in addition to 
the entrance and separation examination (June 1952, June 
1953, June 1954, and May 1955).  The Veteran alleges that 
those instances may have been when he had pneumonia.  The x-
rays were all negative.

Available post-service treatment records do not reference the 
right hand.  However, records from the VA Medical Center 
(VAMC) in Saginaw, Michigan, list arthritis as one of the 
Veteran's medical problems.  The affected joints are not 
listed.

Records from the Saginaw VAMC also reflect treatment for 
symptoms involving the lungs.  Diagnoses include COPD and 
acute bronchitis.  Pneumonia is not referenced.

The Veteran and his representative argue that the Veteran 
should be afforded a VA medical examination in connection 
with the claims.  VA will provide a medical examination when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

The Veteran has not yet been provided a VA examination in 
connection with either claim on appeal.  In regards to the 
right hand claim, the evidence establishes that he suffered 
two in-service injuries to his right hand.  There is also 
evidence of recurrent symptoms of a disability in that the 
Veteran is competent to attest to experiencing pain in his 
right hand.  Based on the statements by the Veteran and his 
wife concerning continuous symptomatology, there is at least 
an indication that the current symptoms may be associated 
with the in-service injuries.  Thus, the Veteran should be 
scheduled for a VA examination of his right hand to determine 
if he in fact has a current right hand disability.  An 
opinion should also be provided in order to determine whether 
any identified right hand disability is attributable to his 
active military service.

With respect to the pneumonia claim, the evidence shows that 
the Veteran underwent several x-rays of the chest during 
military service.  The tests may have been in response to 
complaints of lung-related problems that the Veteran states 
he experienced in service.  VA treatment records show current 
treatment for COPD.  Based on the statements by the Veteran 
and his wife concerning continuous symptomatology, there is 
at least an indication that the current disability may be 
associated with military service.  Thus, in addition to the 
examination of the right hand, the Veteran should be 
scheduled for a VA lung examination to identify the Veteran's 
current lung disabilities.  An opinion should also be 
provided in order to determine whether any identified lung 
disability is attributable to his active military service.

It appears that the Veteran continues to receive regular 
treatment at the Saginaw VAMC.  Updated treatment records 
should be obtained in light of the remand.  The earliest 
records from the facility that have been associated with the 
claims file are from June 2006.  It seems that the Veteran 
received treatment from the Saginaw VAMC, or other VAMCs, 
prior to June 2006.  Those records should be obtained as 
well.

The Veteran identified St. Louis Family Clinic as a private 
treatment facility that may have possessed potentially 
relevant medical evidence.  In September 2008, the RO 
requested records from the facility.  However, later that 
month, St. Louis Family Clinic responded that it did not have 
any records pertaining to the Veteran.  On remand, the 
Veteran should be notified that no records can be obtained 
from St. Louis Family Clinic and that he should submit any 
records that he possesses.

Accordingly, this case is REMANDED for the following actions:

1.  Send a letter to the Veteran 
notifying him that no records can be 
obtained from St. Louis Family Clinic.  
Ask him to submit any relevant records 
that he possesses that were produced by 
the facility.

2.  Obtain the Veteran's more recent 
treatment records (since April 2007) from 
the Saginaw VAMC and associate the 
records with the claims folder.  Also, 
obtain his VA treatment records dated 
prior to June 2006.

3.  After the development identified 
above is accomplished, schedule the 
Veteran for an examination of his right 
hand and a lung examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner(s).

a. Examination of the Right Hand:  
Perform all appropriate tests and 
studies, including an x-ray of the 
right hand.  All clinical findings 
should be reported in detail.  The 
examiner should identify the 
Veteran's current right hand 
disabilities, if any.  This should 
include the identification of any 
scarring and whether the Veteran has 
arthritis of any joints in the right 
hand.  Based on a thorough review of 
the evidence of record, the examiner 
should provide an opinion as to the 
medical probabilities that the 
Veteran has a current right hand 
disability that is related to his 
active military service, 
particularly the two documented in-
service injuries to the right hand.  
All opinions should be set forth in 
detail and explained in the context 
of the record.  An opinion should be 
provided for each identified right 
hand disability.

b. Lung Examination:  Perform all 
appropriate tests and studies.  The 
examiner should conduct a pulmonary 
function test (PFT) and take an x-
ray of the chest if he/she finds it 
necessary for a complete examination 
and to discuss the matters below.  
All clinical findings should be 
reported in detail.  The examiner 
should identify the Veteran's 
current lung disabilities, if any.  
Pneumonia should be specifically 
ruled in or ruled out.  Based on a 
thorough review of the evidence of 
record, the examiner should provide 
an opinion as to the medical 
probabilities that the Veteran has a 
lung disability that is related to 
his active military service.  The 
examiner should comment on the 
importance, if any, of the several 
chest x-rays that were taken during 
service.  All opinions should be set 
forth in detail and explained in the 
context of the record.  An opinion 
should be provided for each 
identified lung disability.

4.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

